DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Regarding claim 1, 11, and 21, Examiner recommends removing the recitations in parentheses, specifically “(UE)”, “(NW)”, “(L)”, “(EPN1, EPN2)” “(M1)”, “(M2)” “(R1)” and “(R2)”. Examiner notes these terms are always referred to by their definition e.g. (UE) is always referred to as the mobile radio network node and thus there is no need to include the acronyms in parentheses. Furthermore the acronyms in the parentheses may raise an issue of clarity e.g. when the applicant recites “a defined end-point node” but then indicates “(EPN1, EPN2)” as if there are two endpoint nodes and it is not clear which endpoint node of the two is the defined endpoint node. Examiner is interpreting to mean there is one endpoint node and the other endpoint node is the UE performing the method. Examiner recommends removing these terms in parentheses.

Allowable Subject Matter
Claim 7, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 11, 15-16, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruutu et al. (“Ruutu”) (US 20050102391 A1).

Regarding claim 1, Ruutu teaches:
A mobile radio network node (UE) for estimating the capacity of a radio communications network (NW) [Figure 1A-1B, Figure 2 shows sender, the UE, sending a packet, ¶0024 sender can be a mobile device thus the network is a mobile network], the mobile radio network node (UE) comprising: 
a radio interface configured to exchange data wirelessly via the radio communications network (NW), a processor, and a memory containing instructions executable by the processor [¶0023-24, ¶0037 sender may be mobile device communicating with server and may be mobile thus comprises mobile or radio interface to communicate wirelessly, e.g. cell phone] whereby the mobile radio network node (UE) is operative to:
send echo request messages via a link (L) in the radio communications network (NW) to a defined end-point node (EPN1, EPN2) [¶0020-24, sender sends a first packet in order to receive a second packet to measure delay, ¶0025 another pair of packets comprising second uplink packet are exchanged with different size from first uplink packet for the packet sent by the sender in a network via a link see Figure 1A-1B, considered echo requests as the claim does not specify a protocol and the packets are exchanged for the purpose of prompting a downlink response to measure round-trip time see 22-24 of Figure 2 in order to measure capacities thus prompting an “echo” considered an echo request, ¶0024 also teaches ping procedure considered echo requests], and estimate the capacity of the link (L) in the radio communications network (NW) based on [¶0024-31, Figure 2 steps 21-25 and ¶0035 return messages for each request is received and capacity is measured], 
which return messages originate from the defined end-point node (EPN1, EPN2),  wherein the echo request messages comprise first and second test messages (M1; M2) [¶0024-31, echo or ping comprise the first uplink message and second uplink message sent to a receiver or endpoint in steps 21, 23 of Figure 2], where the first test message (M1) includes a first amount of data, and the second test message (M2) includes a second amount of data exceeding the first amount of data [¶0024-31, different packet sizes are sent thus one of the packets will have a different length], and the instructions executable by the processor are further configured to render the mobile radio network node (UE) operative to: 
perform a measuring step [¶0024-35 various measurements including round trip time for first packet t_A and round trip for second packet t_B see Figure 2 25-26], wherein the capacity of the link (L) in the radio communications network (NW) is estimated [Figure 2 steps 25-26, capacity C_u measured ¶0023-31] based on (i) an amount of residue data corresponding to a difference between the second and first amounts of data [¶0023-31, ¶0031, step 26 of Figure 2, difference in packet sizes used to determine capacity see eq. 3 s_uA and s_uB], and (ii) a difference between first and second time intervals, where the first time interval is the time elapsed between sending the first test message (Ml) and receiving a first return message (R1) in response thereto, and the second time interval is the time elapsed between sending the second test message (M2) and receiving a second return message (R2) response thereto [¶0024-35, Figure 2 difference in round trip times taken into account see t_A and t_B in equation 3, round trip measuring time from packet sent to when packet is received, measured for both uplink packets of different sizes and then difference computed in 26 of Figure 2].

Regarding claim 5, Ruutu teaches:
The mobile radio network node (UE) according to claim 1 wherein the instructions executable by the processor are further configured to render the mobile radio network node (UE) operative to: repeat the measuring step a number of times [¶0035 measuring is repeated, Examiner notes the measuring step is not yet defined other than in claim 1 as a measuring step], and perform an averaging operation over said number of times to obtain the estimated capacity of the link (L) in the radio communications network (NW) [¶0035 averaging over repeated measurements see also ¶007 to determine capacity].

Regarding claim 6, Ruutu teaches:
The mobile radio network node (UE) according to claim 5, wherein the measuring step comprises at least one of: determining an estimated average throughput, and determining an estimated maximum throughput [¶0035 estimated capacity measurements repeated and averaged, capacity as in Figure 2 being amount of data per unit time as per Applicant’s specification [0035], and the claim only requires one of the two types of measurements to be performed as it recites “at least one of” the two types].

Regarding claim 11, Ruutu teaches:
A method performed in a mobile radio network node (UE) for estimating the capacity of a radio communications network (NW) [Figure 1A-1B, Figure 2 shows sender, the UE, sending a packet, ¶0024 sender can be a mobile device thus the network is a mobile network], the method comprising: 
sending echo request messages via a link (L) in the radio communications network (NW) to a defined end-point node (EPN1, EPN2) [¶0020-25, sender sends a first packet in order to receive a second packet to measure delay, ¶0025 another pair of packets comprising second uplink packet are exchanged with different size from first uplink packet for the packet sent by the sender in a network via a link see Figure 1A-1B, considered echo requests as the claim does not specify a protocol and the packets are exchanged for the purpose of prompting a downlink response to measure round-trip time see 22-24 of Figure 2 in order to measure capacities thus prompting an “echo” considered an echo request, ¶0024 also teaches ping procedure considered echo requests], and estimating the capacity of the link (L) in the radio communications network (NW) based on return messages generated in response to the echo request messages [¶0024-31, Figure 2 steps 21-25 and ¶0035 return messages for each request is received and capacity is measured], 
[¶0023-31, echo or ping comprise the first uplink message and second uplink message sent to a receiver or endpoint in steps 21, 23 of Figure 2], where the first test message (M1) includes a first amount of data, and the second test message (M2) includes a second amount of data exceeding the first amount of data [¶0023-29, different packet sizes are sent thus one is greater than the other], and the instructions executable by the processor are further configured to render the mobile radio network node (UE) operative to: 
a measuring step, [¶0023-35 various measurements including round trip time for first packet t_A and round trip for second packet t_B see Figure 2 25-26], wherein the capacity of the link (L) in the radio communications network (NW) is estimated [Figure 2 steps 25-26, capacity C_u measured ¶0023-31] based on (i) an amount of residue data corresponding to a difference between the second and first amounts of data [¶0023-31, ¶0031, step 26 of Figure 2, difference in packet sizes used to determine capacity see eq. 3 s_uA and s_uB], and (ii) a difference between first and second time intervals, where the first time interval is the time elapsed between sending the first test message (Ml) and receiving a first return message (R1) in response thereto, and the second time interval is the time elapsed between sending the second test message (M2) and receiving a second return message (R2) response thereto [¶0023-35, Figure 2 difference in round trip times taken into account see t_A and t_B in equation 3, round trip measuring time from packet sent to when packet is received, measured for both uplink packets of different sizes and then difference computed in 26 of Figure 2].

Regarding claim 15, Ruutu teaches:
The method according to claim 11, comprising: repeating the measuring step a number of times [¶0035 measuring is repeated], and performing an averaging operation over said number of times to obtain the estimated capacity of the link (L) in the radio communications network (NW) [¶0035 averaging over repeated measurements see also ¶007 to determine capacity].

Regarding claim 16, Ruutu teaches:
[¶0035 estimated capacity measurements repeated and averaged, capacity as in Figure 2 being amount of data per unit time as per Applicant’s specification [0035] wherein only one needs to be supported among throughput].

Regarding claim 21, Ruutu teaches:
A computer program product embodied on a non-transitory computer-readable medium, the computer program product comprising instructions which, when executed on at least on processor  [¶0023-24, ¶0037 sender may be mobile device communicating with server and may be mobile thus comprises mobile or radio interface and processor and memory to communicate wirelessly using software, e.g. cell phone], cause the at least one processor to carry out a method performed in a mobile radio network node (UE) for estimating the capacity of a radio communications network (NW) [Figure 1A-1B, Figure 2 shows sender, the UE, sending a packet, ¶0023-24 sender can be a mobile device thus the network is a mobile network], the method comprising: 
sending echo request messages via a link (L) in the radio communications network (NW) to a defined end-point node (EPN1, EPN2) [¶0020-24, sender sends a first packet in order to receive a second packet to measure delay, ¶0025 another pair of packets comprising second uplink packet are exchanged with different size from first uplink packet for the packet sent by the sender in a network via a link see Figure 1A-1B, considered echo requests as the claim does not specify a protocol and the packets are exchanged for the purpose of prompting a downlink response to measure round-trip time see 22-24 of Figure 2 in order to measure capacities thus prompting an “echo” considered an echo request, ¶0024 also teaches ping procedure considered echo requests], and estimating the capacity of the link (L) in the radio communications network (NW) based on return messages generated in response to the echo request messages [¶0024-31, Figure 2 steps 21-25 and ¶0035 return messages for each request is received and capacity is measured], 
which return messages originate from the defined end-point node (EPN1, EPN2),  wherein the echo request messages comprise first and second test messages (M1; M2) [¶0024-31, echo or ping comprise the first uplink message and second uplink message sent to a receiver or endpoint in steps 21, 23 of Figure 2], where the first test message (M1) includes a first amount of data, and the second test message (M2) includes a second amount of data exceeding the first amount of data [¶0024-31, different packet sizes are sent thus one of the packets will have a different or greater size], and the instructions executable by the processor are further configured to render the mobile radio network node (UE) operative to: 
a measuring step, [¶0024-35 various measurements including round trip time for first packet t_A and round trip for second packet t_B see Figure 2 25-26, the claim does not specify what the measuring step is and does not further elaborate on this step at this point], wherein the capacity of the link (L) in the radio communications network (NW) is estimated [Figure 2 steps 25-26, capacity C_u measured ¶0023-31] based on (i) an amount of residue data corresponding to a difference between the second and first amounts of data [¶0023-31, ¶0031, step 26 of Figure 2, difference in packet sizes used to determine capacity see eq. 3 s_uA and s_uB], and (ii) a difference between first and second time intervals, where the first time interval is the time elapsed between sending the first test message (Ml) and receiving a first return message (R1) in response thereto, and the second time interval is the time elapsed between sending the second test message (M2) and receiving a second return message (R2) response thereto [¶0024-35, Figure 2 difference in round trip times taken into account see t_A and t_B in equation 3, round trip measuring time from packet sent to when packet is received, measured for both uplink packets of different sizes and then difference computed in 26 of Figure 2].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruutu et al. (“Ruutu”) (US 20050102391 A1) in view of Sinha et al. (“Sinha”) (US 20080057913 A1).

Regarding claim 2, Ruutu teaches:
The mobile radio network node (UE) according to claim 1, wherein the first and second amounts of data included in the first and second test messages respectively (Ml; M2) [¶0024-35 Figure 2, different packet sizes sent].
Ruutu teaches packet sizes are different but does not teach residue comprising overhead data however Sinha teaches residue data comprises both payload data and overhead data generated by a communication protocol used in the radio communications network (NW) [¶0011 wireless packet protocol 802.11 standard packets may have different frame sizes depending on payload and overhead thus residue between varying size packets comprises overhead and paylaod].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruutu to specify the different packet sizes. Ruutu teaches varying packet sizes but does not teach that different packet sizes means different overhead and payload sizes. It would have been obvious to modify Ruutu by specifying these differences as in Sinha who teaches different packets may have residue comprising overhead and payload as is known in the art according to known techniques and prior art methods see ¶0011 wherein this is an aspect of the conventional 802.11 family of protocols thus packets of varying sizes is known to be dependent on overheads and payloads.


The method according to claim 11, wherein the first and second amounts of data included in the first and second test messages respectively (Ml; M2) [¶0024-35 Figure 2, different packet sizes sent].
Ruutu teaches packet sizes are different but does not teach residue comprising overhead data however Sinha teaches residue data comprises both payload data and overhead data generated by a communication protocol used in the radio communications network (NW) [¶0011 wireless packet protocol 802.11 standard packets may have different frame sizes depending on payload and overhead thus residue between varying size packets comprises overhead and payload].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruutu to specify the different packet sizes. Ruutu teaches varying packet sizes but does not teach that different packet sizes means different overhead and payload sizes. It would have been obvious to modify Ruutu by specifying these differences as in Sinha who teaches different packets may have residue comprising overhead and payload as is known in the art according to known techniques and prior art methods see ¶0011 wherein this is an aspect of the conventional 802.11 family of protocols thus packets of varying sizes is known to be dependent on overheads and payloads.

Claim 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruutu et al. (“Ruutu”) (US 20050102391 A1) in view of Sinha et al. (“Sinha”) (US 20080057913 A1) and Sadot et al. (“Sadot”) (US 20040001444 A1).

Regarding claim 3, Ruutu-Sinha teaches:
The mobile radio network node (UE) according to claim 2, wherein the first test message (Ml) contains a minimal amount of payload data [¶0024-35 of Ruutu, packets of different sizes sent see Figure 2, the smaller of the packet sizes considered minimal amount of data of the two different sizes as the claim does not teach what constitutes a “minimal” amount].
Ruutu teaches packet sizes of greater size but does not teach an amount exceeding MTU however Sadot teaches the second test message (M2) contains an amount of payload data exceeding [¶0040-48 wherein packets may be received from client being over size of MTU and must be fragmented across network].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruutu to specify the second packet exceeds one MTU. Ruutu teaches varying packet sizes but does not teach one size exceeds an MTU however it would have been obvious to modify the size of a packet of Ruutu to exceed an MTU as Sadot shows this occurs frequently in networks as network devices have algorithms to detect packet sizes greater than MTU in order to determine if fragmentation is required thus it would have been a simple substitution of parts to replace the size of one of the packets in Ruutu with one greater than the MTU as networks are configured to detect these packets making this setting of a packet greater than an MTU known and conventional in the art to one of ordinary skill as per typical load balancing ¶0007.

Regarding claim 13, Ruutu-Sinha teaches:
The method according to claim 12, wherein the first test message (Ml) contains a minimal amount of payload data [¶0024-35 of Ruutu, packets of different sizes sent see Figure 2, the smaller of the packet sizes considered minimal amount of data of the two different sizes as the claim does not teach what constitutes a “minimal” amount].
Ruutu teaches packet sizes of greater size but does not teach an amount exceeding MTU however Sadot teaches the second test message (M2) contains an amount of payload data exceeding one maximum transmission unit in the radio communications network (NW) [¶0040-48 wherein packets may be received from client being over size of MTU and must be fragmented across network].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruutu to specify the second packet exceeds one MTU. Ruutu teaches varying packet sizes but does not teach one size exceeds an MTU however it would have been obvious to modify the size of a packet of Ruutu to exceed an MTU as Sadot shows this occurs frequently in networks as network devices have algorithms to detect packet sizes greater than MTU in order to determine if fragmentation is required thus it would have been a simple substitution of parts to replace the size of one of the packets in Ruutu with one greater than the MTU as networks are configured to detect .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruutu et al. (“Ruutu”) (US 20050102391 A1) in view of Sinha et al. (“Sinha”) (US 20080057913 A1) and Stokking et al. (“Stokking”) (US 20160323171 A1).

Regarding claim 4, Ruutu-Sinha teaches: The mobile radio network node (UE) according to claim 2, wherein the instructions executable by the processor are further configured to render the mobile radio network node (UE) operative to: send a second test message as soon after sending a first test message as is possible with respect to a communication protocol used in the radio communications network (NW) [Ruutu ¶0024-35, Figure 2, first test message of a first size sent and second message of a second size sent “as soon after” ]. 
Ruutu teaches packets of different sizes are sent but does not expressly teach the second packet transmitted after the first is larger however Stokking teaches wherein the instructions executable by the processor are further configured to render the mobile radio network node (UE) operative to: send the second test message (M2) as soon after sending the first test message (Ml) as is possible with respect to a communication protocol used in the radio communications network (NW) [¶0055-57 smaller packet sent first bigger packet sent after].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruutu to send the second packet being the larger packet. Ruutu teaches varying packet sizes but does not teach the second packet is larger. It would have been obvious to modify Ruutu such that the second packet size is larger as in Stokking who teaches this allows for measuring which link of a plurality of links specifically is the bottleneck ¶0057.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruutu et al. (“Ruutu”) (US 20050102391 A1) in view of Stokking et al. (“Stokking”) (US 20160323171 A1).

[¶0024-35, Figure 2, first test message of a first size sent and second message of a second size sent “as soon after”]. 
Ruutu teaches packets of different sizes are sent but does not expressly teach the second packet transmitted after the first is larger however Stokking teaches sending the second test message (M2) as soon after sending the first test message (Ml) as is possible with respect to a communication protocol used in the radio communications network (NW) [¶0055-57].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruutu to send the second packet being the larger packet. Ruutu teaches varying packet sizes but does not teach the second packet is larger. It would have been obvious to modify Ruutu such that the second packet size is larger as in Stokking who teaches this allows for measuring which link of a plurality of links specifically is the bottleneck ¶0057.

Claim 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruutu et al. (“Ruutu”) (US 20050102391 A1) in view of Ono (US 7573886 B1).

Regarding claim 8, Ruutu teaches:
The mobile radio network node (UE) according to claim 5 wherein the instructions executable by the processor are configured to render the mobile radio network node (UE) operative to repeat the measuring step [Ruutu ¶0035 measuring step repeated].
Ruutu teaches repeating the measurement but does not specify how the second packet changes in size however Ono teaches repeating in such a manner that the second amount of data included in the second test message (M2) is varied between different transmissions of the second test message (M2) over said number of times [see Figure 2A 205-235, Column 5 ll 30-Column 7 ll 15, specifically see how one cycle Figure 2A involves sending multiple packets of multiple different sizes of 10 sizes, wherein a first and second packet are first and second size, and in a next cycle 235, a third and fourth packet may be a third and fourth size of the ten sizes and these may be considered a first and second size in a subsequent cycle].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruutu to modify the second packet size as in Ono. Ruutu teaches repeating the measurement but does not teach modifying the second packet size however it would have been obvious to modify Ruutu to modify the second packet size over several cycles as Ono who teaches a “second packet” can have a different size than a “second packet” sent in a previous cycle, the second packet being any of the ten possible packets of ten sizes as in Ono Column 7 ll 1-15 for the purpose of dynamically monitoring current effective bandwidth available between two nodes Colum 4 ll 19-27. 

Regarding claim 18, Ruutu teaches:
The method according to claim 15, comprising repeating the measuring step [Ruutu ¶0035 measuring step repeated].
Ruutu teaches repeating the measurement but does not specify how the second packet changes in size however Ono teaches repeating of the measuring step involves varying the second amount of data included in the second test message (M2) between different transmissions of the second test message (M2) over said number of times [see Figure 2A 205-235, Column 5 ll 30-Column 7 ll 15, specifically see how one cycle Figure 2A involves sending multiple packets of multiple different sizes of 10 sizes, wherein a first and second packet are first and second size, and in a next cycle 235, a third and fourth packet may be a third and fourth size of the ten sizes ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruutu to modify the second packet size as in Ono. Ruutu teaches repeating the measurement but does not teach modifying the second packet size however it would have been obvious to modify Ruutu to modify the second packet size over several cycles as Ono who teaches a “second packet” can have a different size than a “second packet” sent in a previous cycle, the second packet being any of the ten possible packets of ten sizes as in Ono Column 7 ll 1-15 for the purpose of dynamically monitoring current effective bandwidth available between two nodes Colum 4 ll 19-27. 

9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruutu et al. (“Ruutu”) (US 20050102391 A1) in view of Ono (US 7573886 B1) and Stokking et al. (“Stokking”) (US 20160323171 A1).

Regarding claim 9, Ruutu-Ono teaches:
The mobile radio network node (UE) according to claim 8, wherein the instructions executable by the processor are configured to render the mobile radio network node (UE) operative to: in an initial transmission of said number of times, generate the second test message (M2) such that the second test message (M2) contains a predefined amount of data [¶0024-35 of Ruutu teaches a first initial transmission and a second initial transmission of different sizes considered predefined ]; and if no second return message (R2) is received in response to the second test message (M2) in at least one transmission subsequent to the initial transmission of said number of times, generate the second test message (M2) such that the second test message (M2) contains an amount of data being less than the predefined maximum amount of data [This is a contingent limitation see MPEP 2111.04 (II) ex parte Schulhauser and since Ruutu does not teach a condition in which no response is received this limitation requires no support as it only occurs when this condition is true, thus it holds no patentable weight as it is not considered integral to the claimed invention].
Ruutu teaches a predefined amount for the second packet but does not teach a predefined maximum however Stokking teaches predefined maximum amount of data [¶0067 the second packet of two test packets is a maximum size possible for the route].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruutu to send the second packet being the larger packet of the maximum size. Ruutu teaches varying packet sizes but does not teach the second packet is a maximum. It would have been obvious to modify Ruutu such that the second packet size is maximum amount as in Stokking who teaches this allows for measuring which link of a plurality of links specifically is the bottleneck ¶0057, ¶0066.

Regarding claim 19, Ruutu-Ono teaches:
[¶0024-35 of Ruutu teaches a first initial transmission and a second initial transmission of different sizes considered predefined ]; and if no second return message (R2) is received in response to the second test message (M2) in at least one transmission subsequent to the initial transmission of said number of times, in at least one transmission subsequent to the initial transmission of said number of times, the second test message (M2) contains an amount of data being less than the predefined maximum amount of data [This is a contingent limitation see MPEP 2111.04 (II) ex parte Schulhauser and since Ruutu does not teach a condition in which no response is received this limitation requires no support as it only occurs when this condition is true, thus it holds no patentable weight as it is not considered integral to the claimed invention].
Ruutu teaches a predefined amount for the second packet but does not teach a predefined maximum however Stokking teaches predefined maximum amount of data [¶0067 the second packet of two test packets is a maximum size possible for the route].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruutu to send the second packet being the larger packet of the maximum size. Ruutu teaches varying packet sizes but does not teach the second packet is a maximum. It would have been obvious to modify Ruutu such that the second packet size is maximum amount as in Stokking who teaches this allows for measuring which link of a plurality of links specifically is the bottleneck ¶0057, ¶0066.

Claim 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruutu et al. (“Ruutu”) (US 20050102391 A1) in view of Aggarwal et al. (“Aggarwal”) (US 8260922 B1).

Regarding claim 10, Ruutu teaches the mobile radio network node (UE) according to claim 1 wherein the radio communications network (NWV) is configured to communicate data according to at least one of: the Internet Control Message Protocol, ICMP; the Transmission Control Protocol, TCP; the Real-Time Transport Protocol, RTP; the User Datagram Protocol, UDP [¶0035 TCP]; and the IETF RFC [¶0035 TCP as one of the options].
Ruutu teaches TCP regarding the packets but does not teach packets related to the other protocols however Aggarwal teaches packets of each listed protocol including respective standardized message in ICMP, RTP, UDP and IETF RFC 862 Echo Protocol respectively [Column 10 ll 53-Column 11 ll 1-7 teaches UDP, RTP, RFC 862, and ICMP as possible packets].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the packets may conform to the listed protocols. Ruutu teaches TCP networks but does not teach the packet conforming to the other listed protocols however it would have been obvious to modify Ruutu with Aggarwal in order that the packets are echo requests according to the protocols as it would have been a simple substitution of parts to switch the protocol used in Ruutu with any indicated in Aggarwal for purposes of echo request without altering the intended outcome as Ruutu clearly teaches an echo “request” as it prompts a response or echo for measuring capacity and Aggarwal teaches conventional protocols for implementation in Column 10 ll 53-column 11 ll 1-7 as known in the prior art.

Regarding claim 20, Ruutu teaches the method according to claim 11, wherein the radio communications network (NW) is configured to communicate data according to at least one of: the Internet Control Message Protocol, ICMP; the Transmission Control Protocol, TCP; the Real-Time Transport Protocol, RTP; the User Datagram Protocol, UDP [¶0035 TCP]; and the IETF RFC 862 Echo Protocol, and the instructions executable by the processor are configured to render the mobile radio network node (UE) operative to generate each of the first and second test messages (Ml; M2) as a respective standardized message in at least one of ICMP, TCP RTP, UDP and IETF RFC 862 Echo Protocol respectively [¶0035 TCP as one of the options].
Ruutu teaches TCP regarding the packets but does not teach packets related to the other protocols however Aggarwal teaches packets of each listed protocol including respective standardized [Column 10 ll 53-Column 11 ll 1-7 teaches UDP, RTP, RFC 862, and ICMP as possible packets].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the packets may conform to the listed protocols. Ruutu teaches TCP networks but does not teach the packet conforming to the other listed protocols however it would have been obvious to modify Ruutu with Aggarwal in order that the packets are echo requests according to the protocols as it would have been a simple substitution of parts to switch the protocol used in Ruutu with any indicated in Aggarwal for purposes of echo request without altering the intended outcome as Ruutu clearly teaches an echo “request” as it prompts a response or echo for measuring capacity and Aggarwal teaches conventional protocols for implementation in Column 10 ll 53-column 11 ll 1-7 as known in the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chan et al. US 20110128864 A1 - abstract teaches multiple sizes and computing a difference between minimum delays
Bender et al. US 20130215774 A1 - ¶0053-57 teaches packet sizes and different RTTs to determine a throughput.
Taylor et al. US 20080101277 A1 - ¶0065-66 teaches the equation of Applicant’s Claim 7 but with the difference in the round trip times used in this reference are not minimum or average round trip times. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Examiner, Art Unit 2478